Citation Nr: 0721275	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  06-01 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. R. Murphy, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the appellant's claim for 
entitlement to service connection for migraine headaches.

The veteran was afforded a hearing at the local RO before the 
undersigned Veteran's Law Judge in September 2006.  At the 
hearing the judge indicated that the case would be held open 
for an additional 30 days to allow the veteran to obtain 
certain supplementary evidence.  No such evidence has been 
received.


FINDINGS OF FACT

1. The record shows no evidence of migraine headaches at the 
time of the veteran's separation from service or for years 
thereafter.

2. There is no competent medical evidence of record which 
tends to link any current migraine headaches to the veteran's 
period of service.


CONCLUSION OF LAW

A migraine headache disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005).  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim.  This includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is to provide.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, VA must ask the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).

The veteran was provided with a communication in October 2004 
with regard to his service connection claim for migraine 
headaches that informed the veteran of the above 
requirements.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
case held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are: (1) 
Veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The VA provided the veteran 
with a letter in March 2006 with the above required 
information.  

The Board recognizes that subsequent VCAA notices were 
provided after the initial decision.  However, the deficiency 
in the timing of these notices was remedied by readjudication 
of the issue on appeal in the subsequent supplemental 
statement of the case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

The Board finds that all necessary assistance has also been 
provided to the veteran. Service medical records and post 
service medical records have been associated with the claims 
file.  In addition, in September 2006 the veteran was 
afforded a hearing in front of the undersigned.  The 
transcript of the hearing is of record.  At the hearing the 
veteran was given 30 days additional time to submit 
statements regarding his service connection claim. No 
evidence has been received.

At times, VA assistance to claimants also includes providing 
a VA examination when such examination is necessary.  VA is 
not required to provide an examination unless there is 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and, indication that the current disability may be 
associated with an in-service event, but insufficient 
evidence on file for a decision.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this case, the veteran and his 
siblings report that he had headaches related to service. 
This constitutes evidence of headaches, but the remaining 
evidence of record does not indicate that the alleged 
persistent or recurrent symptoms are associated with active 
duty.  Also, the post-service recent report of headaches in 
service by the appellant and his siblings do not constitute 
evidence of a migraine headache disorder since they are not 
competent to provide a medical diagnosis.  Bostain v. West, 
11 Vet. App. 12, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also, Routen v. Brown, 10 Vet. App. 
183, 196 (19997)("a layperson is generally not capable of 
opining on matters requiring medical knowledge.").  
Accordingly, VA's duty to assist does not include obtaining a 
VA examination for the veteran in this case.  That is, the 
competent and probative medical record first shows findings 
and a diagnosis of a chronic headache disorder decades after 
service and fails to link the claimed headache disorder to 
service in any way.  

In view of the foregoing, the Board finds VA has fulfilled 
its duties to notify and assist the veteran in the claim 
under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Pertinent Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  
38 U.S.C.A. § 1111 (West 2002);  38 C.F.R. § 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002);  38 C.F.R. § 3.306.

Aggravation may not be conceded where the disability 
underwent to increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002);  38 
C.F.R. § 3.304(b), 3.306(b) (2006).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2006).


Analysis

The veteran seeks entitlement to service connection for 
migraine headaches.

At the veteran's June 1968 pre-induction examination he noted 
in his medical history that he has experienced "severe 
headaches when in bright light.  Also after being excited."  
However, a contemporaneous clinical examination was 
unremarkable as to any migraines or related disorders.  There 
are no records of treatment for migraine headaches after the 
pre-induction examination.  At his release from active duty 
examination in July 1971, the veteran denied having or having 
had frequent or severe headaches and his clinical evaluation 
was normal.  

Although in his medical history the veteran indicates history 
of "severe headaches," as stated, the clinical exam was 
normal.  He was thus presumed to have been in sound 
condition. 38 C.F.R. § 3.304.  Furthermore, there is no 
competent medical or other evidence of record suggesting that 
the claimed headache disorder preexisted service; thus, the 
presumption of soundness has not been rebutted with respect 
to the claimed disorder.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (holding that a veteran's self-report that he 
had previously suffered from "depression or excessive worry" 
prior to service was insufficient to rebut the presumption of 
soundness as was found in 38 U.S.C.A § 1111).

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of 
migraine headaches.  The November 1997 diagnosis is the 
earliest medical treatment record giving reference to 
headaches.  During this exam the veteran stated he had 
experienced headaches for 8 to 9 days.    The absence of 
medical records documenting the presence of a disorder over a 
prolonged period of time is a factor for the Board to 
consider in reaching a determination on the claim and weighs 
against the claim.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. 
Cir. 2000).   Furthermore, there are no medical records which 
discuss the etiology of the disorder or which indicate 
continuity to service. 

Post service treatment records include records from a private 
treatment facility in November 1997, over 25 years after the 
veteran's termination of service, indicating a diagnosis of 
headaches.  Id.

The veteran was afforded a hearing in September 2006.  At the 
hearing the veteran indicated that while working on the USS 
Kittyhawk he was exposed to chemical fumes which he believes 
are the cause of his migraine headaches.  

Lay statements from the veteran's siblings are of record.  
These statements indicate that the veteran has been suffering 
from migraines since he left the service in 1971.

The Board has carefully considered the veteran's statements 
and all lay statements.  He, and his family, are certainly 
competent to report that as to which they have personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
They are not, however, competent to offer a medical diagnosis 
or a medical opinion as to cause or etiology of the claimed 
disability.   There is no evidence of record that the veteran 
and his siblings have specialized medical knowledge.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The statements are 
therefore not competent medical evidence as to a nexus 
between his claimed current migraine headache disorder and 
active service.

In the absence of any probative, competent medical evidence 
of record linking the claimed disability to service, the 
preponderance of the evidence is against a finding that a 
claimed migraine headaches disorder is a result of active 
service; there is no doubt to be resolved; and service 
connection is not warranted.  See U.S.C.A 5107(b) (West 2002 
& Supp. 2006).


ORDER

Entitlement to service connection for migraine headaches is 
denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


